Citation Nr: 1140654	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-16 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability (also claimed as diarrhea, viral gastritis, and irritable bowel syndrome (IBS)), to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992, January 2003 to January 2005, and September 2005 to August 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for a stomach disorder and for a neck disorder.  

As to the stomach disorder, it is noted that this issue was previously addressed in an October 1996 rating decision when it was classified as entitlement to service connection for viral gastritis (claimed as diarrhea).  At the time of the 1996 denial, consideration was given to 38 C.F.R. § 3.317 (2011), a regulatory provision that addresses manifestations claimed as due to an undiagnosed illness.  Thus, the correct issue is as listed on the title page.  The Board does not have jurisdiction to consider a claim that has been previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must find that new and material evidence has been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, although the RO in the current appeal has reviewed the claim on a de novo basis, the issue is as stated on the title page.  

During the appeal process, service connection was granted for bilateral ankle conditions.  Separate 10 percent evaluations were assigned.  The Veteran has not expressed disagreement with the RO's decision, and the claim is no longer on appeal.  

The issue of entitlement to service connection for a stomach disorder, also claimed as diarrhea, viral gastritis, and IBS, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.

In September 2010, the Veteran filed a claim of entitlement to an increased rating for posttraumatic stress disorder (PTSD).  This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied service connection for a stomach disorder, characterized as viral gastritis (claimed as diarrhea), to include as due to an undiagnosed illness.  The Veteran was informed of this decision that same month, including his appellate rights, and did not appeal.  The decision is final.  

2.  Evidence associated with the claims file since the RO's October 1996 adverse decision was not previously before agency decision makers, is not cumulative or duplicative of evidence previously considered, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a stomach disorder, claimed as diarrhea, viral gastritis, and IBS.  

3.  The medical evidence of record reflects that the Veteran does not have a chronic neck disorder.  


CONCLUSIONS OF LAW

1.  The October 1996 rating decision denying the Veteran's claim of entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

2.  Evidence received since the final October 1996 RO determination, in which the RO denied service connection for a stomach disorder, (characterized as viral gastritis, claimed as diarrhea), is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).   

3.  A neck disorder was neither incurred in nor aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA is mandated by law to assist a claimant in the development of this/her claim and to notify the claimant of the obligations on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  These provisions apply to most claims for benefits received by VA on or after November 9, 2000, as well as any claim not decided as of that date.

Without deciding whether the notice and evidentiary development requirements have been satisfied in this case on the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a stomach disorder, it is the Board's conclusion that it is not precluded from now adjudicating the question of whether the claim is reopened.  This is so because the Board is taking action favorable to the Veteran by reopening the claim and granting the claim only to this extent, which, at this point, poses no risk of prejudice to the Veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the claim of service connection for a neck disorder, first, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a letter to the Veteran from the RO dated in September 2007 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of this letter by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of all available service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the September 2007 letter mentioned above.  

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disability (also claimed as diarrhea, viral gastritis, and IBS), to include as due to an undiagnosed illness.  

VA may reopen and review a claim that has been previously denied if new and material evidence is received since the last final decision.  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The last final denial with respect to the Veteran's claim of entitlement to service connection for a stomach disorder was in October 1996.  This decision is final since the Veteran did not timely appeal it following notice to him of the decision and his appellate rights.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).  

In the February 2008 rating decision, and in subsequent rating decisions (see the May 2008 statement of the case (SOC) and September 2009 supplemental statement of the case (SSOC)), that are the subject of this appeal, the RO appears to have addressed the issue of entitlement to service connection for a stomach disorder on a de novo basis without regard to the issue of finality.  However, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 to consider the new and material evidence issue regardless of the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether the Veteran has submitted new and material evidence that is sufficient to reopen the prior adverse rating decision of October 1996.  

The definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a) (2011).  This latest definition of new and material evidence applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  Thus, as the Veteran in this case filed an application to reopen the claim of entitlement to service connection for a stomach disorder in 2007, the revised version of § 3.156 is applicable in this appeal.  

Furthermore, for purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For veterans who have served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317 (2011).  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2011).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 C.F.R. § 1117(d) (2011), warrants a presumption of service connection. 

In the instant case, the Veteran's service personnel records (SPRs) are of record and reflect his service in the Southwest Asia theater operation during the Persian Gulf War.  Because the Veteran served in Southwest Asia during the Persian Gulf War, the criteria for presumptive service connection under 38 C.F.R. § 3.317 warrant consideration.  

The evidence on file prior to the October 1996 decision includes the Veteran's STRs which reflect that he was seen on one occasion in April 1991 for diarrhea while in the Persian Gulf.  He also complained of intermittent abdominal pain.  The diagnosis was viral gastritis.  Subsequent STRs did not show any additional treatment for diarrhea or gastrointestinal (GI) complaints.  The separation examination was within normal limits.  Also of record was a post service VA examination in 1995 which was devoid of any complaints or treatment for stomach symptoms.  As no chronic stomach disorder was diagnosed, the claim was denied.  

Evidence received after October 1996 includes STRs from the Veteran's other periods of active duty dated from 2003 through 2007 and VA and private records dated through 2010.  In pertinent part, these records include an October 2007 VA general medical examination in which it was noted that the Veteran had a stomach ache and diarrhea associated with his anxiety.  A private examiner reported in a September 2010 statement that the Veteran had been treated for IBS that day.  Also submitted was a September 2010 statement by the Veteran in which he reported that he had diarrhea multiple times per day resulting in numerous "accidents" in which he was unable to control his bowels.  

The evidence noted above that was submitted after October 1996 is new in that it was not previously considered.  It is also material and relates to an unestablished fact necessary to substantiate the claim since it provides additional supportive evidence of continuity of symptomatology of stomach complaints, to include diarrhea.  

In short, when considering the above-noted additional evidence together with evidence previously on file, the Board finds that the additional evidence received bears substantially upon the specific matter under consideration and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the additional evidence received after October 1996 constitutes new and material evidence to reopen the claim of entitlement to service connection for a stomach disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

Entitlement to service connection for a neck disorder.  

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The Veteran contends that he has a neck disorder that is of service origin.  Review of the Veteran's STRs shows no evidence that he ever complained of, sought treatment for, or was diagnosed with neck problems.  The Veteran's post-service treatment records are also negative for a diagnosis of a chronic neck disorder.  During the October 2007 VA examination, he reported that he experienced "pinch of the nerve" in the left lower neck which was associated with tingling of his left arm finger.  The Veteran had had this problem for approximately one year.  He denied any trauma or injury.  He had never presented the problem to medical authorities and had never had any treatment in relation to his neck condition.  Examination resulted in a diagnosis of neck myalgia (as per the Veteran's complaints), but no chronic neck disorder was assessed.  

Subsequently dated treatment records are also negative for diagnosis of a chronic neck condition.  

Having reviewed the complete evidence of record, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for a chronic neck disorder.  As noted above, there is no competent evidence that the Veteran was diagnosed with a neck condition during service, and the current treatment reports of record show that he does not have a current diagnosis of such.  Moreover, when examined in 2007, the Veteran stated that his complaints began one year earlier and that there had been no previous trauma or injury.  Although the Veteran claims to suffer from a neck disorder, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Shedden v. Principi, supra.  Thus, without a competent diagnosis of a disability, at present, or at any time during the period of the claim, there is no basis upon which to grant service connection. 

In addition to the medical evidence, the Board has also considered the Veteran's claim that he has a neck disorder as a result of active duty service.  In this regard, the Board is cognizant that the Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds neck pain to be the type of symptom the Veteran is competent to describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398-405 91995).  As such, his assertions are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking neck pain to active duty service.  See Jandreau, supra, (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a result, his assertions do not constitute competent medical evidence. 

Accordingly, the Board concludes that the preponderance of the evidence does not support the Veteran's claim of entitlement to service connection for a neck disorder.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5207(b) (West 2002 & Supp. 2011).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a stomach disability (also claimed as diarrhea, viral gastritis, and IBS), to include as due to an undiagnosed illness, is reopened.  The claim is granted to this extent only.

Service connection for a neck disorder is denied.



REMAND

Now that the Veteran's claim of entitlement to service connection for a stomach disorder, (claimed as diarrhea, viral gastritis, and IBS), to include as due to an undiagnosed illness, has been reopened, additional development is necessary in order to properly decide the underlying merits of the claim.  Such development includes affording the Veteran a new VA examination to assess the current diagnosis(es) and etiology of his claimed stomach disorder.  38 U.S.C.A. § 5103(a) (West 2002 & Sup. 2011).  

In addition, any pertinent medical records (VA or non-VA) that have not already been identified and associated with the claims file should be obtained.  38 U.S.C.A. § 5103A (b)(c ) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his stomach disorder (to include diarrhea, viral gastritis, or IBS), on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any stomach disorder found to be present.  It is imperative that the claims file be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a stomach disorder, to include diarrhea, viral gastritis, or IBS, related to service, to specifically include consideration of his onetime treatment in 1991 for diarrhea and intermittent abdominal pain.  The examiner is also requested to express an opinion as to whether any current GI complaints or diagnosis(es) are associated with the Veteran's service-connected PTSD or are manifestations of an undiagnosed illness.  The examiner is requested to provide a rationale for any opinion expressed and is advised that if a conclusion cannot be reached without resorting to speculation, he or she should so indicate and explain why.  

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal is denied, the Veteran and his representative should be issued a SSOC which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


